 OWEN LEE FLOOR SERVICE, INC.Owen Lee Floor Service, Inc., and Owen Lee, con-tractor, an individual proprietorship' and Car-penters and Linoleum Layers Local No. 484,United Brotherhood of Carpenters and Joinersof America, AFL-CIO. Case 8-CA-12358July 17, 1980DECISION AND ORDERBY MEMBERS JENKINS, PENELLO, ANDTRUESDALEOn March 5, 1980, Administrative Law JudgeLeonard M. Wagman issued the attached Decisionin this proceeding. Thereafter, Respondent filed ex-ceptions and a supporting brief.2Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge andto adopt his recommended Order, as modifiedherein. 3i Pursuant to an amendment to the complaint made at the hearing, thename of Respondent is set forth to reflect its alter ego relationship2 Respondent filed a motion to reopen the record and a supportingbrief, seeking to introduce a memorandum issued by The M O'NeilCompany, Respondent's sole customer, and dated March 28, 1979 Thedocument details work procedures to be used by Respondent and its em-ployees, and O'Neil's employees, and assertedly rebuts evidence offeredby the General Counsel bearing on the alter ego issue The Genleral Coun-sel filed a brief in opposition to the motion In order to prevail on amotion to reopen the record, the movant must state briefly "the addition-al evidence sought lo be adduced, why it was not presented preciously.and that, if adduced and credited, it would require a different resultOnly newly discovered evidence. evidence which has become availableonly since the close of the hearing, or evidence which the Board believesshould have been taken at the hearing will be taken at any further hear-ing" National Labor Relations Board Rules and Regulations, Series 8, asamended, Sec 102.48(d)(). We deny the motion. First, Respondent hasnot shown that the memo it seeks to introduce has become available onlysince the close of the hearing Second, Respondent has not shown thatthe evidence was newly discovered Newly discovered evidence is evi-dence which was in existence at the time of the hearing, and of whichthe movant was excusably ignorant. A motion seeking to introduce evi-dence as newly discovered must also show facts from which it can bedetermined that the movant acted with reasonable diligence to uncoverand introduce the evidence NL.R.B. v Joseph E Decker and Sons, 569F.2d 357, 363-364 (5th Cir. 1978). Respondent has offered no facts indi-cating that it was ignorant of the memo at the time of the hearing, excus-ably or otherwise Finally, Respondent asserts that, although it had noticeon January 7, 1980, of the General Counsel's intention to amend the com-plaint at the hearing on January 16, 1980, to allege an alter ego relationship between Respondent and Owen Lee, contractor. it had insufficientopportunity to gather evidence bearing on the point. However, Respond-ent has offered nothing beyond the bare contention in support of this as-sertion Further, as was noted by Respondent, the Administrative LawJudge, in allowing the amendment at the hearing, authorized Respondentto seek additional time to rebut whatever evidence was brought in on theissue. There is nothing in the record to show that Respondent eversought to avail itself of this opportunityI The Administrative Law Judge inadvertently failed to provide forthe payment of interest on wages and other benefits which were specifiedin the collective-hargaining agreement and which were denied to employ-ees by Respondent's unlawful conduct We shall modify the recommend-260 NLRB No. 70ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the Respondent, Owen LeeFloor Service, Inc., and Owen Lee, contractor, anindividual proprietorship, Mogadore, Ohio, theirofficers, agents, successors, and assigns, shall takethe action set forth in the said recommendedOrder, as so modified:I. Substitute the following for paragraph 2(d):"(d) Make whole their employees for any loss ofwages or other benefits, with interest as set forth inFlorida Steel Corporation, 231 NLRB 651 (1977),which they may have suffered as a result of Re-spondent's unlawful refusal to bargain with theabove-named Union."2. Substitute the attached notice for that of theAdministrative Law Judge.ed Order accordingly, and %hall suhstitute a neew notice for that of theAdministrative lIaw JudgeAPPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WIl.t NOT threaten employees with therelocation of our business operation under adifferent company or otherwise impliedly orexpressly threaten them with discharge orother reprisals because they support Carpen-ters and Linoleum Layers Local No. 484,United Brotherhood of Carpenters and Joinersof America, AFL-CIO, or because we wish toavoid bargaining with that Union, or any otherlabor organization, as the recognized exclusivecollective-bargaining representative of the em-ployees in the appropriate unit describedbelow.WE WILL NOT unilaterally change thewages, hours, or conditions of employment ofemployees, deal directly with employees, orotherwise bypass our obligation to bargainwith Local No. 484 as the exclusive collective-bargaining representative of the employees inthe following appropriate unit:All full-time and regular part-time employ-ees at our Mogadore, Ohio, plant involvedin the installation of all resilient type floors,including all linoleum and laminated plastics,any materials used on windows to reflect651 DECISIONS OF NATIONAL LABOR RELATIONS BOARDheat, such as solarex, etc., sink tops, compo-sition tile, plastic tiles, ceramic tile, cork, as-phalt, rubber tile, astro turf, etc., and allmetal beading and preliminary work in con-nection with same, and all substitutes for theabove-mentioned materials, all manner ofcarpet and rug work, male or female carpetsewers, measurement, cutters and all workon draperies, including installation and mate-rials for installation, excluding all bona-fideclerical positions, office clerical employees,professional employees, guards and supervi-sors as defined in the Act.WE WILL NOT discourage employees fromsupporting Local No. 484 by discharging em-ployees or otherwise discriminating againstemployees in regard to their hire or tenure ofemployment or any other terms or conditionsof employment because they refuse to acceptour unilaterally imposed wages, hours, or con-ditions of employment rather than the wages,hours, and conditions of employment requiredby our contract with Local No. 484.WE WILL NOT refuse to recognize and bar-gain in good faith with Local No. 484 as theexclusive collective-bargaining representativeof the employees in the appropriate bargainingunit described above.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce employees inthe exercise of the rights guaranteed them bySection 7 of the Act.WE WILL revoke all unilateral changes madein employees' wages hours, or conditions ofemployment on and after October 5, 1978.WE WILL give retroactive effect from Octo-ber 5, 1978, to all the terms and conditions ofthe collective-bargaining agreement withLocal No. 484, which we signed on September25, 1978.WE WILL make our employees whole forany loss of wages or any other benefits theymay have suffered as a result of our unlawfulrefusal to bargain with Local No. 484, with in-terest.WE WILL recognize and bargain in goodfaith with Local No. 484 as the exclusive col-lective-bargaining representative of the em-ployees in the bargaining unit described above.WE WILL offer employees Donald Dugan,Robert Ross, Richard B. Casto, Anthony P.Guagliardo, Donald Beachem, Clem T. Simon,and Ernest Pletcher immediate and full rein-statement to their former positions, dismissing,if necessary, any employees who may havebeen hired or assigned to perform the workwhich they performed prior to their dischargeor, if those jobs no longer exists, to substantial-ly equivalent positions, without prejudice totheir seniority or any other rights and privi-leges, and make them whole for any loss ofpay they may have suffered as a result of ourdiscrimination against them, together with in-terest on those amounts.OWEN LEE FLOOR SERVICE, INC.,AND OWEN LEE, CONTRACTOR, ANINDIVIDUAL PROPRIETORSHIPDECISIONSTATEMENT OF THE CASELEONARD M. WAGMAN, Administrative Law Judge:Upon a charge filed by Carpenters and Linoleum LayersLocal No. 484, United Brotherhood of Carpenters andJoiners of America, AFL-CIO (referred to herein as theUnion), the Acting Regional Director for Region 8issued a complaint and notice of hearing on July 25,1979, against Owen Lee Floor Service, Inc. (referred toherein as Floor Service). Thereafter, at the hearing heldbefore me on January 16, 1980, the complaint wasamended to allege that Floor Service and Owen Lee,contractor, an individual proprietorship (referred toherein as Lee), were alter egos and that Floor Serviceand Lee violated Section 8(a)(1), (3) and (5) of the Na-tional Labor Relations Act, as amended. Lee and FloorService denied commission of any of the alleged viola-tions.Upon the entire record, my observation of the wit-nesses who testified before me, and after due considera-tion of the General Counsel's and Respondent's briefs,' Imake the following:FINDINGS OF FACTI. JURISDICrTION AND THE LABOR ORGANIZATIONINVOLVEDFloor Service has been at all times material to this casean Ohio corporation engaged in carpet installation withits principal office and place of business at Mogadore,Ohio. Annually, Floor Service performs services valuedin excess of $50,000 for other firms located in Ohio, in-cluding the May Department Stores Company d/b/aThe M. O'Neil Company, a firm which satisfies theBoard's jurisdictional standards on other than an indirectinflow or indirect outflow basis. Floor Service admitted,and I find from the foregoing, that Floor Service is anemployer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.On February 20. 1980, I received the General Counsel's timely filedbrief, together with a memorandum in opposition to "Respondent'sMotion to Admit Evidence After Close of Hearing." However, as I havenot received such a motion, I have not ruled upon the question raised bythe General Counsel's memorandum652 OWEN LEE FLOOR SERVICE, INC.Floor Service admitted, and I find, that the Union is alabor organization within the meaning of Section 2(5) ofthe Act.II. THE ALL EGED UNFAIR LABOR PRACTICESA. The Issues PresentedThe questions presented in the instant case are: (I)whether Floor Service and Lee violated Section 8(a)(1)of the Act by threatening to set up another companyelsewhere to avoid bargaining with the Union; (2)whether Floor Service and Lee violated Section 8(a)(5)and (I) of the Act by (a) bypassing the Union and bar-gaining directly with unit employees in respect to wages,hours, and working conditions and (b) unilaterallychanging conditions of employment; and (3) whetherFloor Service and Lee violated Section 8(a)(3) and (1) ofthe Act by conditioning continued employment of theunit employees upon their acceptance of Floor Service'sunilaterally imposed conditions and then discharging bar-gaining unit employees Donald Dugan, Robert Ross,Richard H. Casto, Anthony P. Guagliardo, Donald Bea-chem, Clem T. Simon, and Ernest Pletcher because theyrefused to abide by these conditions.B. The Relationship Between Floor Service and OwenLee, Contractor, an Individual ProprietorshipThe General Counsel alleges that Floor Service estab-lished Owen Lee, contractor, an individual proprietor-ship, as a disguised continuation of Floor Service, andthat the individual proprietorship and Floor Service arealter egos. 2 Respondent denies this allegation. I find meritin the General Counsel's position.At all times material to this case, Owen Lee was presi-dent of Floor Service, chairman of its board of directors,and owner of 50 percent of its stock. His wife, JoannLee, was vice president of Floor Service and owned theremaininq half of its stock. During Floor Service's oper-ation of the carpet installation business involved in thiscase, Owen and Joann Lee were its only supervisors.Owen Lee transferred Floor Service's carpet installa-tion business to himself, as a sole proprietorship, on orabout October 15, 1978. He continued to operate thatbusiness as its sole proprietor and chief operating individ-ual until September 14, 1979, when he went out of busi-ness. Vice President Joann Lee performed Floor Serv-ice's office work on a full-time basis at its Mogadore,Ohio, location on Gilchrist Road, including answeringthe telephone, paying creditors, and preparing payrolls.Upon establishment of the sole proprietorship, Joann pre-pared payrolls and made disbursements at the proprietor-ship's office in Bowerstown, Ohio. Before this change,Joann Lee had daily contact with Floor Service's em-ployees. Her stationing in Bowerstown precluded suchcontacts.Part-time office employee Dolly Sharp answered thetelephone at the Gilchrist Road location as an employeeof Floor Service. After the sole proprietorship took over2 No issues oif credibility arose regarding this portion of the cawe Myfindings of fact as to the alter ego allegalion are based upon Owen I ee'stestimonyFloor Service's Gilchrist Road facilities, Sharp continuedto answer the same phone, but as a self-employed "phoneanswering service."Lee operated his carpet installation business from thesame office and place of business in the Gilchrist Streetwarehouse in which Floor Service had formerly main-tained its principal office and place of business. Thiswarehouse belonged to The M. O'Neil Company, a localdepartment store operated by May Department StoresCompany. Neither Floor Service nor Lee, as sole propri-etor, paid any rent to The M. O'Neil Company.The M. O'Neil Company was Floor Service's sole cus-tomer. When Lee took over Floor Service's operations,The M. O'Neil Company became and remained his solecustomer. Prior to the transfer of ownership, Floor Serv-ice was The M. O'Neil Company's exclusive carpet in-staller in Greater Akron and vicinity. Upon the transfer,Lee assumed that role. Neither Floor Service nor Leeever refused to perform an installation tendered by TheM. O'Neil Company. Lee performed services for The M.O'Neil Company at an annual rate exceeding $50,000.Floor Service operated its carpet installation businesswith 12 employees who were hourly paid under theterms of a collective-bargaining agreement. When OwenLee became a sole proprietorship, he continued toemploy three of those employees, Pete Welch, DickSharp, and Jim Welch, on a piece rate basis.Both Floor Service and Lee used material and equip-ment provided free of charge by The M. O'Neil Compa-ny for measuringq, cutting, and installing carpet. The M.O'Neil Company also provided trucks to Floor Servicefree of charge. Lee enjoyed this same arrangement untilthe end of November 1978, when he bought the trucksand sold them to his employees.The M. O'Neil Company provided free gasoline forthe operation of its trucks by Floor Service. At somepoint after Lee took over Floor Service's business, hisemployees began buying their own fuel.Floor Service purchased tack strip and heat tape fromseveral suppliers, including Sobal Sales of Cleveland,Ohio. After Lee commenced operations, he continued touse some of the same suppliers including Sobal Sales.The M. O'Neil Company gave Floor Service ordersfor carpet installation at various locations in the greaterAkron area. After Lee took over Floor Service's oper-ations, there was no change in The M. O'Neil Compa-ny's procedure in transmitting such orders.Both Floor Service and Lee charged The M. O'NeilCompany for carpet installation on a yard basis at thesame rate. However, Lee reduced by 50 percent thecharge for moving refrigerators, furniture, and otheritems in connection with carpet installation. Lee alsocontinued to impose additional charges for tape installa-tion, removal of rubber backing from carpet, and otherextra work which had been imposed by Floor Service.These rates as charged by Lee remained the same orwere "reasonably close" to those charged by Floor Serv-ice.In determining whether Floor Service and Lee havefor purposes of this case alter ego status. I have looked toCrawford Door Sales Company. Inc.. and Cordes Door053 I)ECISIONS OF NATIONAL LABOR RELATIONS BOARDCompany, Inc., 226 NLRB 1144 (1976), where the Board,in discussing the issue of alter ego status, declared:Clearly each case must turn on its own facts, butgenerally we have found alter ego status where thetwo enterprises have "substantially identical" man-agement, business purpose, operation, equipment,customers, and supervision, as well as ownership.Here, those criteria have been satisfied. Owen Lee andhis wife owned all the corporate stock of Floor Service;Owen Lee owned the proprietorship. Both Floor Serviceand Owen Lee engaged in the same business, carpet in-stallation. Both had the same customer, The M. O'NeilCompany. Floor Service and Owen Lee used the sameequipment for measuring and cutting carpeting. Neitherowned the trucks or handtools used in accomplishing theinstallation of carpeting. Aside from the relocation ofJoann Lee's office, both enterprises occupied the sameoperational base from which they both served the samemarket area. Owen Lee, by deed and testimony, showedthat he devised, controlled, and managed the labor poli-cies of both enterprises. He and Joann Lee were the solesupervisors of the corporation. However, it was OwenLee who presided over and conducted the business oper-ations of both the corporation and the sole proprietor-ship.There can be little doubt from the foregoing thatOwen Lee, contractor, a sole proprietorship, was a dis-guised continuation of and the alter ego of Floor Service.However, the transfer of Floor Service's business to Leeitself removes any doubt as to Owen Lee's complete con-trol of both the corporation and the proprietorship. Asfound below, in early October 1978, Floor Service's vicepresident, Joann Lee, warned an employee that FloorService intended to avoid dealing with the Union repre-senting its carpet installers by relocating its business op-erations and forming "another company." The predictedrelocation did not occur. However, Owen Lee carriedout the rest of his wife's prediction. He transferred FloorService's business operations to himself as sole propri-etor. Owen Lee's ability to thus devise and execute thismaneuver, freely and on his own initiative, demonstrateshis complete control of both firms. This attempt to dis-guise Floor Service's business provides further groundfor my finding that Floor Service and Lee are alter egosand together are a single employer within the meaning ofthe Act.C. The Facts of the Alleged ViolationsExcept as noted, Floor Service, Inc., by its amendedanswer and by stipulations, admitted the following whichI find to be the facts:On August 4, 1976, following a National Labor Rela-tions Board election, the Regional Director for Region 8certified the Union as the exclusive collective-bargainingrepresentative of the following appropriate unit of FloorService's employees.All full-time and regular part-time employees at[Floor Service's] Mogadore, Ohio, plant, involvedin the installation of all resilient type floors, includ-ing all linoleum and laminated plastics, any materi-als used on windows to reflect heat, such as solarex,etc., sink tops, composition tile, plastic tiles, ceramictile, cork, asphalt, rubber tile, astro turf, etc., and allmetal beading and preliminary work in connectionwith same, and all substitutes for the above-men-tioned materials, all manner of carpet and rug work,male or female carpet sewers, measurement, cuttersand all work on draperies, including installation andmaterials for installation, excluding all bona fideclerical positions, office clerical employees, profes-sional employees, guards and supervisors as definedin the Act.On or about October 3, 1978, Floor Service, throughits officer, agent, and supervisor, President Owen Lee, atits Mogadore, Ohio, facility, bypassed the Union anddealt directly with the employees in the bargaining unitdescribed above in respect to wages, hours, and workingconditions. On or about October 3, Floor Service, byPresident Owen Lee, at its Mogadore, Ohio, facility,without prior notification to, or bargaining with, theUnion, unilaterally changed employees' working condi-lions when it announced that effective October 5, 1978,all work would be performed by its employees on apiecework basis and each crew would be responsible forproviding its own truck. Floor Service temporarily sus-pended these changes from on or about October 11.1978, to on or about October 16, 1978, and thereafterunilaterally reinstituted them from on or about October16, 1978, to date.3On or about October 3, 1978, Floor Service, by its of-ficer, agent, and supervisor, President Owen Lee, atFloor Service's Mogadore, Ohio, facility, told its em-ployees that they could either work under the conditionsunilaterally imposed by Floor Service, referred to above,or they would no longer work for Floor Service. There-after, Floor Service terminated employees DonaldDugan, Robert Ross, Richard H. Casto, Anthony P.Guagliardo, Donald Beachem, and Clem T. Simon be-cause they refused to abide by these conditions. On orabout October 9, 1978, Owen Lee, at his Gilchrist ware-house, informed employee Ernest Pletcher that if he didnot work for Owen Lee under a piece rate arrangementrather than under the hourly rate under the applicablecollective-bargaining agreement he would be terminated,and, thereafter Owen Lee terminated Pletcher becausehe refused to abide by these conditions. On or about Oc-tober 11, 1978, Floor Service temporarily reinstated em-ployees Dugan, Ross, Casto, Guagliardo, Beachem, andPletcher for a period until October 16, 1978.On or about October 16, 1978, Owen Lee, informedhis employees that they could either work as subcontrac-tors at a piece rate basis or they would no longer workfor Owen Lee and, thereafter, terminated employees' It is undisputed that at a mecling hetl ecri Floor Service's alttrncy.lawrence Smith. Fsq .and a union official on October I0. 1978, it wasagreed that Floor Service would comply with the current collective-har-gainlng agrecmenll Thcreafter. on October 14. 1978. Smith again metwith the same union flnicial. who again inisted upon colmpliance 'withIhe contract The only issue discussed at this liatter juncturCe aihe h wn-ership of hie trucks used hy Floor Service654 OWFN I F.E FLOOR SERVICE. INCDugan, Ross, Casio, Guagliardo, Beachem, Simon, andPletcher because they refused to abide by these condi-tions, and since that date has failed and refused, and con-tinues to fail and refuse, to reinstate them to their formeror substantially equivalent positions of employment.It is also undisputed, and I find, that on September 25,1978, the Union and Floor Service entered into a 2-yearcollective-bargaining agreement, effective July 1, 1978,with the Union covering the certified bargaining unit.This contract, inter alia, established hourly wage ratesand fringe benefits for the bargaining unit employees anddefined "a day's work."In early October 1978, employee James Welch andFloor Service's vice president, Joann Lee, an admittedsupervisor within the meaning of Section 2(11) of theAct, discussed the "trouble" Floor Service was havingwith the Union. In her remarks on this topic Vice Presi-dent Lee included a warning that management would"probably have to start another company in a differentcounty" to avoid further dealing with the Union.4D. Analysis and ConclusionsIt is well settled that, where an employer has an obli-gation under the Act to bargain collectively with a unionregarding the wages, hours, and conditions of employ-ment of its employees, the employer violates that obliga-tion and Section 8(a)(5) and (1) of the Act by dealing di-rectly with its employees regarding wages, hours, andconditions of employment, and by unilaterally changingits employees wages, hours, and conditions of employ-ment. Johnson Electric Company, Inc. and William A.Johnson and Albert M. Thompson d/b/a Johnson ElectricCompany, 196 NLRB 637, 643 (1972). Here, on or aboutOctober 3, 1978, Floor Service, despite its obligation tobargain with the Union as exclusive bargaining repre-sentative of its employees, bypassed the Union, dealt di-rectly with the bargaining unit employees, and unilateral-ly declared that effective October 5, 1978, the unit em-ployees would no longer receive the contractually estab-lished hourly wages but would work on a pieceworkbasis, and that employees would provide their owntrucks to accomplish their work. Floor Service again,without notice to or consent of the Union, unilaterallyreimposed these conditions on or about October 16,1978, after it had suspended them on or about October11, 1978.sBy this conduct, as alleged in the complaint,Floor Service and Owen Lee have failed and refused tobargain collectively with the exclusive representative oftheir employees and thereby engaged in and are engag-ing in unfair labor practices affecting commerce withinthe meaning of Section 8(a)(5) and (1) and Section 2(6)and (7) of the Act.I also find that, by requiring unit employees DonaldDugan, Robert Ross, Richard B. Casto, Anthony P.4 My findings regarding this incident are based upon Welch's uncon-tradicted testimonyI Contrary to Respondent's contention (Resp. br. pp. 2-3). the discus-sion of October 14, 1978, between Attorney Smith and the Union did notprovide Floor Service or Owen Lee with license to repudiate the existingcollective-bargaining agreement Laramee' Transii. Inc., 224 NLRB 56.65 (1976): Oak Cliff-Golman Baking Company. 207 NLRB 1063. 1064(1973).Guagliardo, Donald Beachem, Clem T. Simon, andErnest Pletcher to accept the unilaterally imposed condi-tions of employment recited above and by terminatingthem because they refused to abide by those terms, FloorService and Owen Lee violated Section 8(a)(3) and (1) ofthe Act. Crawford Door Sales Company. Inc., 226 NLRBat 1150; Johnson Electric Company. Inc., 196 NLRB at644.Finally, I find that Vice President Lee's warning car-ried the threat that Floor Service would terminate itscurrent unit of employees unless it could otherwise avoidfurther bargaining with their collective-bargaining repre-sentative. By this implied threat, I find that Floor Serv-ice and Owen Lee violated Section 8(a)(1) of the Act.Dunn Brothers. Incorporated t/a Fisher Stove Works, 235NLRB 1032, 1034-35 (1978).CONCLUSIONS OF LAWI. Respondent, Owen Lee Floor Service, Inc., andOwen Lee, contractor, a sole proprietorship, are a singleemployer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.2. The Union, Carpenters and Linoleum Layers LocalNo. 484, United Brotherhood of Carpenters and Joinersof America, AFL-CIO, is a labor organization withinthe meaning of Section 2(5) of the Act.3. The following employees constitute a unit appropri-ate for purposes of collective bargaining within themeaning of Section 9(b) of the Act:All full-time and regular part-time employees atOwen Lee Floor Service, Inc.'s and Owen Lee'sMogadore, Ohio, plant, involved in the installationof all resilient type floors, including all linoleum andlaminated plastics, any materials used on windowsto reflect heat, such as solarex, etc., sink tops, com-position tile, plastic tiles, ceramic tile, cork, asphalt,rubber tile, astro turf, etc., and all metal beadingand preliminary work in connection with same, andall substitutes for the above-mentioned materials, allmanner of carpet and rug work, male or femalecarpet sewers, measurement, cutters and all workon draperies, including installation and materials forinstallation, excluding all bona fide clerical posi-tions, office clerical employees, professional em-ployees, guards and supervisors as defined in theAct.4. At all times since August 4, 1976, and continuing todate, the Union has been the exclusive representative ofall the employees in the above-described appropriate unitfor the purpose of collective bargaining within the mean-ing of Section 9(a) of the Act.5. By dealing directly with the employees and bypass-ing the Union on or about October 3, 1978, by announc-ing on or about October 3, 1978, without prior notifica-tion to, or bargaining with, the Union, unilateral changesin the unit employees' working conditions, and by rein-stituting such unilateral changes on or about October 16,1978, Owen Lee Floor Service, Inc., and Owen Lee, re-fused to bargain collectively with the Union as the exclu-sive collective-bargaining representative of the employ-655 DECISIONS OF NATIONAL LABOR RELATIONS BOARDees in the aforesaid unit and thereby violated Section8(a)(5) and (1) of the Act.6. By telling the unit employees on or about October3, 1978, that they could either work under the unilateral-ly imposed conditions or they would no longer work forOwen Lee Floor Service, Inc., or Owen Lee, and bythereafter terminating employees Donald Dugan, RobertRoss, Richard H. Casto, Anthony P. Guagliardo, DonaldBeachem, and Clem Simon, Owen Lee Floor Service,Inc., and Owen Lee violated Section 8(a)(3) and (1) ofthe Act.7. By informing employee Ernest Pletcher that if herefused to work for Owen Lee Floor Service, Inc., andOwen Lee under the terms unilateral imposed by OwenLee Floor Service, Inc., and Owen Lee, he would beterminated, and by thereafter terminating employeePletcher because he refused to abide by these conditions,Owen Lee Floor Service, Inc., and Owen Lee violatedSection 8(a)(3) and (1) of the Act.8. On or about October 11, 1978, Owen Lee FloorService, Inc., and Owen Lee temporarily reinstated em-ployees Ross, Casto, Guagliardo, Beachem, Simon,Dugan, and Pletcher for a period until October 16, 1978.9. By informing their employees on or about October16, 1978, that they could either work under the unilater-ally imposed conditions referred to above or they wouldno longer work for Owen Lee Floor Service, Inc., andOwen Lee, by thereafter terminating employees Dugan,Ross, Casto, Guagliardo, Beachem, Simon, and Pletcherbecause they refused to abide by these conditions, and bysince that date having failed and refused and continuingto fail and refuse to reinstate them to their former orsubstantial equivalent positions of employment, OwenLee Floor Service, Inc., and Owen Lee have violatedSection 8(a)(3) and (1) of the Act.10. By threatening to move their business to anotherlocality and to operate it under a different companyrather than bargain with the Union, Owen Lee FloorService, Inc., and Owen Lee violated Section 8(a)(1) ofthe Act.I 11. The aforesaid unfair labor practices affect com-merce within the meaning of Section 2(6) and (7) of theAct.THE REMEDYI will require Respondent, Owen Lee Floor Service,Inc., and Owen Lee to cease and desist from further vio-lations, to revoke their unilateral changes, and to giveretroactive effect to all the terms and conditions of the1978-80 collective-bargaining agreement entered into byOwen Lee Floor Service, Inc., with the Union from theeffective date of Owen Lee Floor Service, Inc.'s, andOwen Lee's unilateral changes on October 5, 1978, andto make whole their employees for any loss of wages orany benefits they may have suffered as a result of the un-lawful refusal to bargain of Owen Lee Floor Service,Inc., and Owen Lee. I will also order Owen Lee FloorService, Inc., and Owen Lee to bargain with the Unionherein at the Union's request. Further, I will order OwenLee Floor Service, Inc., and Owen Lee to offer rein-statement to employees Donald Dugan, Robert Ross,Richard B. Casto, Anthony Guagliardo, Donald Bea-chem, Clem T. Simon, and Ernest Pletcher, and to makethem whole for any wages and other benefits lost, to-gether with backpay, if any, to be computed as providedin F. W. Woolworth Company, 90 NLRB 289 (1950), andFlorida Steel Corporation, 231 NLRB 651 (1977).6 As Re-spondent went out of business on September 14, 1979, in-stead of posting the usual notice, I shall require OwenLee to mail a copy of the notice to each employee whowas on the payroll of Owen Lee Floor Service, Inc., orof Owen Lee, contractor, an individual proprietorship,on or after October 3, 1978, at the last known postal ad-dress as shown on Owen Lee Floor Service, Inc's, andOwen Lee's records.Upon the foregoing findings of fact, conclusions oflaw, and the entire record in this proceeding, and pursu-ant to Section 10(c) of the Act, I hereby issue the fol-lowing recommended:ORDER7The Respondent, Owen Lee Floor Service, Inc., andOwen Lee, contractor, an individual proprietorship, Mo-gadore, Ohio, their officers, agents, successors, and as-signs, shall:1. Cease and desist from:(a) Threatening to remove their business operation toanother locale and operate it under a different company,and thus impliedly threatening to terminate their employ-ees, in order to avoid bargaining with Carpenters and Li-noleum Layers Local No. 484, United Brotherhood ofCarpenters and Joiners of America, AFL-CIO, as the ex-clusive collective-bargaining representative of their em-ployees.(b) Unilaterally changing the existing wages, hours,and working conditions of their employees, dealing di-rectly with their employees, and refusing to recognizeand bargain with the Union as the exclusive collective-bargaining representative of their employees in the fol-lowing unit appropriate for purposes of collective bar-gaining within the meaning of Section 9(b) of the Act:All full-time and regular part-time employees atOwen Lee Floor Service, Inc.'s and Owen Lee'sMogadore, Ohio, plant, involved in installation ofall resilient type floors, including all linoleum andlaminated plastics, any materials used on windowsto reflect heat, such as solarex, etc., sink tops, com-position tile, plastic tiles, ceramic tile, cork, asphalt,rubber tile, astro turf, etc., and all metal beadingand preliminary work in connection with same, andall substitutes for the above-mentioned materials, allmanner of carpet and rug work, male or femalecarpet sewers, measurement, cutters and all workon draperies, including installation and materials forinstallation, excluding all bona fide clerical posi-tions, office clerical employees, professional em-6 See, generally, Isis Plumbing d Heating Co., 138 NLRB 716 (1962).In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the find-ings, conclusions, and recommended Order herein shall, as provided inSec 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes656 OWEN LEE FLOOR SERVICE, INC.ployees, guards and supervisors as defined in theAct.(c) Discouraging activity on behalf of, or support for,the Union by discharging employees, or otherwise dis-criminating in any manner in respect to their tenure ofemployment or any term or condition of employment,because they refuse to accept wages, hours, or conditionsof employment other than those required by an existingcollective-bargaining agreement with the Union.(d) In any like or related manner interfering with, re-straining, or coercing its employees in the exercise of therights guaranteed them by Section 7 of the Act.2. Take the following affirmative action which is nec-essary to effectuate the policies of the Act:(a) Revoke all unilateral changes which were effectiveon and after October 5, 1978, in regard to the wages,hours, and conditions of employment of all of the em-ployees in the appropriate unit described above.(b) Give retroactive effect frcm October 5, 1978, to allthe terms and conditions of the September 25, 1978, col-lective-bargaining agreement with the Union which is ef-fective from July 1, 1978, until June 30, 1980.(c) Recognize and, upon request, bargain collectivelywith the Union as the exclusive representative of all em-ployees in the appropriate unit described above with re-spect to rates of pay, hours of employment, and otherterms and conditions of employment.(d) Make whole their employees for any loss of wagesor any benefits they may have suffered as a result oftheir unlawful refusal to bargain with the above-namedUnion.(e) Offer employees Donald Dugan, Robert Ross,Richard B. Casto, Anthony P. Guagliardo, Donald Bea-chem, Clem T. Simon, and Ernest Pletcher immediateand full reinstatement to their respective former positionsof employment, dismissing, if necessary, anyone whomay have been hired or assigned to perform their func-tions or, if their former respective positions no longerexist, to substantially equivalent positions, without preju-dice to their seniority or any other rights or privileges.(f) Make whole employees Donald Dugan, RobertRoss, Richard B. Casto, Anthony P. Guagliardo, DonaldBeachem, Clem T. Simon, and Ernest Pletcher for anylosses of pay each may have suffered as a result of thediscrimination each has suffered, in the manner set forthabove in the section entitled "The Remedy."(g) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, time-cards, personnel records and reports, and all other rec-ords necessary to analyze the amount of backpay dueunder the terms of this Order.(h) Mail to employees who were in the employ of Re-spondent Owen Lee Floor Service, Inc., and Owen Lee,on or after October 3, 1978, at their last known mailingaddress as shown on Respondent's records, copies of theattached notice which is marked "Appendix."8Copies ofsaid notice on forms provided by the Regional Directorfor Region 8, after being duly signed by Owen Lee as anindividual and also as president of Owen Lee FloorService, Inc., shall be mailed by Owen Lee immediatelyupon receipt thereof.(i) Notify the Regional Director for Region 8, in writ-ing, within 20 days from the date of this Order, whatsteps Owen Lee Floor Service, Inc., and Owen Lee havetaken to comply herewith.I In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals. the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board"657